Citation Nr: 1103791	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection a skin rash disorder, to 
include as manifested by jungle rot and scarlet fever.

2.  Entitlement to service connection for a multi-nodular neck 
goiter.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin




INTRODUCTION

The Veteran had active service from January 1970 to January 1974, 
including combat service in the Republic of Vietnam.  His 
decorations include the Purple Heart Medal and the Navy 
Achievement Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  
Jurisdiction of this matter is currently with that of the RO in 
Chicago, Illinois.

Based on the evidence of record and in the interest of clarity, 
the Board has recharacterized the Veteran's separate service 
connection claims for jungle rot and scarlet fever, as reflected 
on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks to establish service connection for a 
skin rash disorder, to include as manifested by jungle rot and 
scarlet fever, and a multi-nodular neck goiter.  The Veteran's 
service treatment records confirm his multiple in-service skin-
rash treatments and complaints.  See Service Treatment Records, 
Nov. 12, 1973, Apr. 2, 1973, Sep. 26, 1970.  Moreover, the 
Veteran has provided a competent account of in-service and post-
service skin rash and multi-nodular neck goiter/neck mass 
symptoms.  See Veteran's notice of disagreement, Mar. 8, 2007; 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
This evidence taken together is sufficient to trigger the duty on 
the part of VA to provide the Veteran with appropriate 
examinations related to his respective service connection claims.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 
38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be associated 
with in-service injuries for the purposes of a VA examination).  
Accordingly, the Board has no discretion and must remand the 
Veteran's claims for this purpose.  

After a review of the Veteran's claims file, the Board finds that 
additional treatment records relevant to the Veteran's present 
claims may exist, suggesting that additional development efforts 
should be undertaken.  In a statement received by VA in January 
2007, the Veteran reported receiving private dermatological 
treatment from Dr. E. Anderson, at Riverside Hospital, in 
Kankakee, Illinois; however, these treatment records have not 
been associated with the claims file.  Further a May 2008 VA 
treatment record, related to a thyroid disorder, and a July 1996 
private medical report, detailing the nature of a multi-nodular 
neck goiter/neck mass, have been associated with the claims file 
and suggests additional treatment records may exist.  Under the 
law, VA must attempt to obtain these records prior to proceeding 
with the evaluation of the Veteran's claims.  Thus, for this 
reason as well, the Board has no discretion and must remand the 
claims for further development.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran to 
ascertain medical provider(s) and/or 
facility(ies), if any, at which he received 
post-service treatment related to his claimed 
skin rash disorder, to include for jungle rot 
and scarlet fever, and multi-nodular neck 
goiter, and the approximate month(s) and 
year(s) of any such treatment.  Such 
information shall include treatment (i) with 
Drs. E. Anderson and D. Lang and/or at 
Riverside Hospital, in Kankakee, Illinois; 
(ii) Dr. R. Kirby and/or Carle Clinic 
Association; (iii) Dr. R. Devas and/or 
Provena St. Mary's Hospital; and/or (iv) any 
VA medical facility.  Utilizing the 
information provided by the Veteran, the 
RO/AMC shall undertake all appropriate 
efforts to attempt to obtain these records, 
to include relevant VA treatment records.  
All development efforts should be in writing 
and associated with the claims file.  

2.  After the aforementioned development has 
been completed and all records, and/or the 
negative response(s), associated with the 
claims file, the RO/AMC shall afford the 
Veteran appropriate VA examinations related 
to his service connection claims for (i) skin 
rash disorder, to include as manifested by 
jungle rot and scarlet fever, and (ii) multi-
nodular neck goiter.  The claims file  should 
be made available to, and reviewed by, the 
respective examiners, with such review noted 
in the examination report.  The respective 
examiners should record the full history of 
the disorders, including the Veteran's 
account of the onset of symptoms.

The respective examiner is requested to 
provide a specific diagnosis as to the 
Veteran's asserted manifestations.  Each 
examiner is also requested to opine as to 
whether it is at least as likely as not that 
any such respectively diagnosed disorder (a) 
is related to the Veteran's period of active 
service, to include herbicide exposure; or 
(b) had its onset during his period of active 
service.

The examination report must reflect the 
examiner's consideration and analysis of both 
the medical and lay evidence of record, to 
include the Veteran's account of in-service 
and continuous post-service symptomatology.  
All provided opinions should be supported by 
a clearly stated rationale.  If an opinion 
cannot be provided without resorting to 
speculation, such should be indicated, with a 
clear explanation of this position.  All 
necessary studies should be performed, and 
all findings reported in detail.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


